DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1-24 under Double Patenting have been fully considered and are persuasive.  The rejection has been withdrawn as a proper Terminal Disclaimer has been filed and considered.  However, upon further consideration, a new ground(s) of rejection is made in view of:


Terminal Disclaimer
The terminal disclaimer filed on 01/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,609,187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vamaraju et al. (US 2017/0238135; hereinafter Vamaraju) in view of Wang et al. (US 2015/0094103; hereinafter Wang).

Regarding claim 1, Vamaraju shows an apparatus (Figures 2-4 shows an initiating STA 412) comprising: 

transmit an initial Fine Timing Measurement (FTM) (iFTM) request message to negotiate a range measurement with a responder STA (Figure 4; Par. 0048-0050; noted transmission of initial FTM request (iFTMR) message to responding STA 410 to negotiate FTM during the negotiation phase.), the iFTM request message comprising an initiator parameter element comprising one or more initiator parameters for performing the range measurement (Figure 4; Par. 0048-0050; noted iFTMR message includes one or more parameters for performing FTM range measurement.); 
process an FTM message from the responder STA, the FTM message comprising a status indicator to indicate whether negotiation of the range measurement is successful (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was successful or whether the request failed or the responding station 410 was incapable of establishing the FTM session with the initiating station 412.); and 
based on successful negotiation of the range measurement, perform the range measurement with the responder STA (Figure 4; Par. 0050-0052; noted successful negotiation of the range measurement is assumed in the example shown in Figure 4, and further FTM messages are exchanged and acknowledged between the initiating STA and the responding STA.).  

However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol (Par. 0037, 0044; noted device 130 receives various signals transmitted that include timestamp information during a frame exchange between the APs 114 and 116 and determines captured times of arrival of certain frames (e.g., FTM frames, modified beacons, etc. and/or other transmissions) and responses (e.g., whether acknowledgements (ACKs), null data packets (NDPs), etc. and/or other responses) as well as determines certain information included within certain of the signals.  Modified beacons that include timestamps related information are transmitted from AP 114 to AP 116, and the AP 116 responds to the modified beacons that include timestamps related information using null data packets (NDPs). In yet another example, FTM frames are transmitted from AP 114 to AP 116, and the AP 116 responds to the FTM frames using NDPs.).
In view of the above, having the system of Vamaraju, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Vamaraju as taught by Wang, as both references state any desired types of signals and/or frames may be transmitted may be transmitted between APs/STAwithin an FTM frame exchange procedure (Par. 0044 of Wang and Par. 0051 of Vamaraju).
Regarding claim 2, modified Vamaraju shows wherein the FTM message comprises a responder parameter element comprising one or more negotiated parameters for the range measurement according to the NDP-based range measurement protocol (Wang: Par. 0044; noted FTM frames are transmitted from AP 114 to AP 116, and the AP 116 responds to the FTM frames using acknowledgements (ACKs). In another example, modified beacons that include FTM related information (e.g., the relevant timestamp information) are transmitted from AP 114 to AP 116, and the AP 116 responds to the modified beacons that include timestamps related information using ACKs. In even another example, modified beacons that include timestamps related information are transmitted from AP 114 to AP 116, and the AP 116 responds to the modified beacons that include timestamps related information using null data packets (NDPs). In yet another example, FTM frames are transmitted from AP 114 to AP 116, and the AP 116 responds to the FTM frames using NDPs. Generally speaking, any desired types of signals and/or frames may be transmitted may be transmitted between APs 114 and 116 within an FTM frame exchange procedure.).  
Regarding claim 3, modified Vamaraju shows configured to cause the initiator STA to perform the range measurement based on the one or more negotiated parameters in the responder parameter element  (Figure 4; Par. 0050, 0052-0054; noted successful negotiation of the range measurement is assumed in the example shown in Figure 4, and further FTM messages are exchanged and acknowledged between the initiating STA and the responding STA.). 
Regarding claim 4, modified Vamaraju shows wherein the one or more negotiated parameters comprise a negotiated timing parameter to indicate a negotiated timing for the range measurement (Vamaraju: Par. 0052-0053; noted the FTM measurement messages sent by the responding station 410 can include time of departure (TOD) information that includes a 
Regarding claim 5, modified Vamaraju shows wherein the initiator parameter element comprises a timing parameter to indicate an initiator timing for the range measurement (Vamaraju: Par. 0052-0053; noted the FTM measurement messages sent by the responding station 410 can include time of departure (TOD) information that includes a timestamp representing a time at which previous FTM measurement message departed from the responding station 410 to the initiating station 412 and/or also includes a time of arrival (TOA) information that includes a timestamp representing a time at which a previous message arrived from the initiating station 412 responsive to the initiating station 412 receiving the FTM measurement message 418. The contents of the FTM measurement messages can be used to determine a range between the initiating station 412 and the responding station 410.).  
Regarding claim 7, modified Vamaraju shows wherein the initiator parameter element comprises an immediate response parameter to indicate whether an immediate response is to be implemented for the range measurement (Wang: Figure 6C; Par. 0085; noted after an initial FTM request frame has been transmitted from one AP (AP2) to another AP (AP1) to start the FTM frame exchange procedure or FTM transmission process, then a new protocol specifies that only FTM frames may be transmitted by the AP1 immediately following a beacon within a beacon interval and that additional FTM request frames might not be transmitted within the current or he 
Regarding claim 8, modified Vamaraju shows comprising a radio, the processor configured to cause the radio to transmit the iFTM request message (Vamaraju: Figures 2-3; noted transceivers configured to transmit the iFTMR message.).  
Regarding claim 9, modified Vamaraju shows one or more antennas connected to the radio, and another processor to execute instructions of an operating system (Vamaraju: Figures 2-3; Par. 0040, 0046; noted one or more antennas connected to the transceivers and one or more processors to execute the software modules stored in memory.).  
Regarding claim 10, Vamaraju shows a product (Figures 2-4; noted initiating STA includes instructions stored in memory and executable by a processor to perform the method of Figure 4.) comprising one or more tangible computer-readable non- transitory storage media comprising computer-executable instructions operable to, when executed by at least one processor, enable the at least one processor to cause an initiator wireless communication station (STA) to: 
transmit an initial Fine Timing Measurement (FTM) (iFTM) request message to negotiate a range measurement with a responder STA (Figure 4; Par. 0048-0050; noted transmission of initial FTM request (iFTMR) message to responding STA 410 to negotiate FTM during the negotiation phase.), the iFTM request message comprising an initiator parameter element comprising one or more initiator parameters for performing the range measurement (Figure 4; Par. 0048-0050; noted iFTMR message includes one or more parameters for performing FTM range measurement.); 
process an FTM message from the responder STA, the FTM message comprising a status indicator to indicate whether negotiation of the range measurement is successful (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was successful or whether the request failed or the responding station 410 was incapable of establishing the FTM session with the initiating station 412.); and 
based on successful negotiation of the range measurement, perform the range measurement with the responder STA (Figure 4; Par. 0050-0052; noted successful negotiation of 
Vamaraju shows all of the elements including the iFTMR message, as discussed above.  Vamaraju does not specifically show an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol (Par. 0037, 0044; noted device 130 receives various signals transmitted that include timestamp information during a frame exchange between the APs 114 and 116 and determines captured times of arrival of certain frames (e.g., FTM frames, modified beacons, etc. and/or other transmissions) and responses (e.g., whether acknowledgements (ACKs), null data packets (NDPs), etc. and/or other responses) as well as determines certain information included within certain of the signals.  Modified beacons that include timestamps related information are transmitted from AP 114 to AP 116, and the AP 116 responds to the modified beacons that include timestamps related information using null data packets (NDPs). In yet another example, FTM frames are transmitted from AP 114 to AP 116, and the AP 116 responds to the FTM frames using NDPs.).
In view of the above, having the system of Vamaraju, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Vamaraju as taught by Wang, as both references state any desired types of signals 
	Regarding claims 11, 12 and 13, these claims are rejected based on the same reasoning as presented in the rejections of claims 2, 3 and 4, respectively.
Regarding claim 14, Vamaraju shows an apparatus (Figures 2-4 shows a responding STA) comprising: 
memory circuitry; and a processor comprising logic and circuitry configured to cause a responder wireless communication station (STA) (Figures 2-4; noted responding STA includes instructions stored in memory and executable by a processor to perform the method of Figure 4.) to: 
process an initial Fine Timing Measurement (FTM) (iFTM) request message from an initiator STA to negotiate a range measurement with the responder STA (Figure 4; Par. 0048-0050; noted reception and processing of initial FTM request (iFTMR) message at the responding STA 410 to negotiate FTM during the negotiation phase.), the iFTM request message comprising an initiator parameter element comprising one or more initiator parameters for performing the range measurement (Figure 4; Par. 0048-0050; noted iFTMR message includes one or more parameters for performing FTM range measurement.); 
set a status indicator to indicate whether negotiation of the range measurement is successful based on the iFTM request message (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was 
transmit an FTM message to the initiator STA, the FTM message comprising the status indicator (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was successful or whether the request failed or the responding station 410 was incapable of establishing the FTM session with the initiating station 412.).  
Vamaraju shows all of the elements including the iFTMR message, as discussed above.  Vamaraju does not specifically show an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wang.  Specifically, Wang shows an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol (Par. 0037, 0044; noted device 130 receives various signals transmitted that include timestamp information during a frame exchange between the APs 114 and 116 and determines captured times of arrival of certain frames (e.g., FTM frames, modified beacons, etc. and/or other transmissions) and responses (e.g., whether acknowledgements (ACKs), null data packets (NDPs), etc. and/or other responses) as well as determines certain information included within certain of the signals.  Modified beacons that include timestamps related information are transmitted from AP 114 to 
In view of the above, having the system of Vamaraju, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Vamaraju as taught by Wang, as both references state any desired types of signals and/or frames may be transmitted may be transmitted between APs/STAwithin an FTM frame exchange procedure (Par. 0044 of Wang and Par. 0051 of Vamaraju).
Regarding claims 15, 16, 17, 18 and 20, these claims are rejected based on the same reasoning as presented in claims 2, 3, 4, 5, and 7, respectively.
Regarding claim 21, modified Vamaraju shows a radio, the processor configured to cause the radio to transmit the FTM message (Vamaraju: Figures 2-3; noted transceivers configured to transmit the iFTMR message.).  
Regarding claim 22, modified Vamaraju shows one or more antennas connected to the radio, and another processor to execute instructions of an operating system (Vamaraju: Figures 2-3; Par. 0040, 0046; noted one or more antennas connected to the transceivers and one or more processors to execute the software modules stored in memory.).  
Regarding claim 23, Vamaraju shows an apparatus (Figures 2-4; noted responding STA includes instructions stored in memory and executable by a processor to perform the method of Figure 4.) comprising: 
means for causing a responder wireless communication station (STA) to process an initial Fine Timing Measurement (FTM) (iFTM) request message from an initiator STA to negotiate a range measurement with the responder STA (Figure 4; Par. 0048-0050; noted reception and 
means for causing the responder STA to set a status indicator to indicate whether negotiation of the range measurement is successful based on the iFTM request message (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was successful or whether the request failed or the responding station 410 was incapable of establishing the FTM session with the initiating station 412.); and Page 6 Serial Number: 16/793,235Dkt: P107662-C1 Filing Date: February 18, 2020
means for causing the responder STA to transmit an FTM message to the initiator STA, the FTM message comprising the status indicator (Figure 4; Par. 0048-0050; noted the responding station 410 can then send an FTM measurement message 418 that provides the response of the initiating station 412 to the iFTMR message 414. The FTM measurement message 418 can indicate whether the request to initiate the FTM session with the responding station 410 was successful or whether the request failed or the responding station 410 was incapable of establishing the FTM session with the initiating station 412.).  
Vamaraju shows all of the elements including the iFTMR message, as discussed above.  Vamaraju does not specifically show an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol and performing range measurement according to NDP-based range measurement protocol.

In view of the above, having the system of Vamaraju, then given the well-established teaching of Wang, it would have been obvious at the time of filing the application to modify the system of Vamaraju as taught by Wang, as both references state any desired types of signals and/or frames may be transmitted may be transmitted between APs/STAwithin an FTM frame exchange procedure (Par. 0044 of Wang and Par. 0051 of Vamaraju).
Regarding claim 24, this claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vamaraju in view of Wang and Aldana et al. (US 2017/0251332; hereinafter Aldana).
Regarding claim 6, modified Vamaraju shows all of the elements except a parameter to indicate an Angle of Arrival (AoA) measurement.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Aldana.  Specifically, Aldana shows a parameter to indicate an Angle of Arrival (AoA) measurement (Figure 8A; noted inclusion of AoA parameter.).
In view of the above, having the system of Vamaraju, then given the well-established teaching of Aldana, it would have been obvious at the time of filing the application to modify the system of Vamaraju as taught by Aldana, in order to provide motivation to leverageexisting NDPA/NDP exchanges to send angular information for RTT determination purposes and therefore provide improved UE location determination and/or channel characterization (Par. 0004-0005 of Aldana).
Regarding claim 19, this claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200314792 A1 – directed to a first communication node and method therein for determining the position of a second communication node in a wireless communications network.
US 20160366548 A1 – directed to a method of combined direction finding (DF) and fine timing measurement (FTM) positioning in a wireless location area network (WLAN).
US 20150341750 A1 – directed to a wireless communication device (WDEV) processing the first communications and the second communications to determine whether the first other WDEV and the second other WDEV are substantially co-located at a physical location. When not co-located, the WDEV processes the first communications and the second communications based on at least one of a ranging or a location protocol to determine location information of the WDEV. Alternatively, when co-located, the WDEV stores information that indicates co-location of the first other WDEV and the second other WDEV.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.